{¶ 153} I concur in the majority's thorough and well reasoned analysis and disposition of Appellant's first four assignments of error.
 {¶ 154} I further concur generally with the majority's analysis and disposition of Appellant's fifth assignment of error. However, I respectfully disagree with the majority's conclusion the prosecutor's comment concerning Appellant's guilt during his opening statement was not error (i.e., improper). Although not specifically found by the majority to be proper or improper, I further find the prosecutor's comment in closing regarding Appellant "murder[ing] people" was improper. Nevertheless, in light of the curative instructions provided by the trial court and the totality of evidence supporting a finding of Appellant's guilt, I fully concur Appellant has not established prejudice as a result of these two isolated comments.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to appellant. *Page 1